Name: 2004/490/EC, EuratomDecision of the representatives of the Governments of the Member States of the European Union of 1 May 2004 appointing judges of the Court of First Instance of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  European construction;  personnel management and staff remuneration
 Date Published: 2004-05-01

 1.5.2004 EN Official Journal of the European Union L 169/23 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION of 1 May 2004 appointing judges of the Court of First Instance of the European Communities (2004/490/EF, Euratom) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 140 thereof, Having regard to the Treaty establishing the European Community, and in particular Article 224 thereof, Having regard to the Act concerning the conditions of accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic and the adjustments to the Treaties on which the European Union is founded (2003 Act of Accession), and in particular Article 46(1) and (2)(b) thereof, Whereas: (1) Article 46(1) and (2)(b) of the 2003 Act of Accession provides for the appointment of 10 judges at the Court of First Instance. The term of office of five of those judges is to expire on 31 August 2004. These judges are to be chosen by lot. The term of office of the other judges is to expire on 31 August 2007. (2) Ten additional judges at the Court of First Instance should therefore be appointed, in accordance with the above Article and after having drawn lots as provided therein. (3) The appointment of the tenth judge can be made at a later date only, HAVE DECIDED AS FOLLOWS: Article 1 The following are hereby appointed judges of the Court of First Instance for the period from 1 May 2004 to 31 August 2004: Ms KÃ ¼llike JÃ RIMÃ E Mr Savvas S. PAPASAVVAS Mr OttÃ ³ CZÃ CZ Ms Irena WISZNIEWSKA-BIAÃ ECKA Mr Daniel Ã VÃ BY. Article 2 The following are hereby appointed judges of the Court of First Instance for the period from 1 May 2004 to 31 August 2007: Ms Irena PELIKÃ NOVÃ  Ms IngrÃ «da LABUCKA Mr Vilenas VADAPALAS Ms Ena CREMONA. Article 3 This Decision shall take effect on 1 May 2004. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 1 May 2004. A. ANDERSON The President